UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7812



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GUY CARMICHAEL CRENSHAW,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-96-47, CA-99-424-7)


Submitted:   May 31, 2001                     Decided:   June 6, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Guy Carmichael Crenshaw, Appellant Pro Se. Anthony Paul Giorno,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Guy Carmichael Crenshaw appeals the district court’s orders

denying his motion for relief filed under 18 U.S.C. § 3582(c)(2)

(1994), and his motion for reconsideration. Our review of the rec-

ord and the district court’s opinions discloses no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. United States v. Crenshaw, Nos. CR-96-47; CA-99-424-7 (W.D.

Va. Nov. 21 & Dec. 14, 2000).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2